DETAILED ACTION
Claims 1-3, 5-6, 8, 10 and 12-19 of U.S. Application No. 15945567 filed on 04/04/2018 are presented for examination. Claims 4, 7, 9, 11, and 20 have been cancelled
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher J. McDonald on 02/25/2021.
The application has been amended as follows: 
A. Please amend claim 12 to depend on claim 1, not claim 11.
B. Please amend claim 13 to depend on claim 1, not claim 11.
C. Please amend last line of claim 14 to read, --slot is between 40% and 65%.--
D. Please amend last line of claim 16 to read, --between 3 mm and 5 mm.--
E. Please amend second line of claim 18 to read, --the width of the armature tooth in the first direction is between 50% and 60% of a width of the--  



Allowable Subject Matter
Claims 1 – 20 were rejected under 35 USC 103 for being unpatentable over Tangudu (US 20160297647) in view of Calley (US 20110169365). The Applicant amended the independent claim 1, in 02/17/2021 to include limitations from claims 4, 7, 9, 11, and 20 (now cancelled), however, no combination of the prior arts in record teach having teeth for a U-shaped profile armature with a second permanent magnets in the straight portion of the tooth and a first permanent magnet in a portion of the tooth having extended width sections as in amended claim 1. Therefore, the rejections to claims 1-3, 5-6, 8, 10 and 12-19 are withdrawn.
Claims 1-3, 5-6, 8, 10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…each profile member (15) having a straight first section (having straight sides 24, 26 in fig. 1) and a second extended width section (36) formed by the profile member (15) extending toward a center of the armature slot (30; seen at least partially filled with windings 32), wherein each armature tooth is formed by two adjacent armature profiles (15), a first magnet (22) in a space between two adjacent extended width sections (36) and a second magnet (20) in a space between two adjacent straight sections (having surfaces 24, 26), a width of the first magnet (22) in the first direction (right and left of fig. 1) being greater than a width of the second magnet (20) in the first direction, and wherein the second magnets (20) embedded in the corresponding armature teeth protrude by an overhang (having length “d” in fig. 1) over a back of the armature in the second direction (up and down in fig. 1) and away from the air gap (having length “a” in fig. 1)” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.

    PNG
    media_image1.png
    533
    978
    media_image1.png
    Greyscale

Claims 2-3, 5-6, 8, 10 and 12-19 are allowable for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED ELNAKIB/Examiner, Art Unit 2832